Citation Nr: 0305282	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  95-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his hearing loss claim and has notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.

3.  The medical evidence is negative for a hearing loss 
disability for many years after service separation.

4.  The preponderance of medical evidence weighs against a 
finding of a medical nexus between military service and the 
veteran's current hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's period of active duty, and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he was exposed to 
acoustic trauma during his period of active duty service.  He 
asserts that his hearing loss disability, diagnosed in 1992, 
was incurred during his period of military service, and he 
should be service connected for a bilateral hearing loss 
disability.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).  

Next, to establish service connection for bilateral hearing 
loss, the veteran is not obliged to show that his hearing 
loss was present during active military service.  However, if 
there is insufficient evidence to establish that a claimed 
chronic disability was present during service, the evidence 
must establish a nexus between his current disability and his 
in-service exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Moreover, with certain enumerated 
disorders such as sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

As an initial matter, the Board accepts for purposes of this 
decision that the veteran was exposed to noise in-service.  
To that end, the Board acknowledges the veteran's statements 
and testimony as to noise exposure and a November 2001 
statement submitted by a fellow soldier that he and the 
veteran were exposed to noise while guarding aircraft on the 
flight line.  However, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a chronic hearing loss 
disability.  Significantly, the February 1967 separation 
examination report demonstrates pure tone thresholds, in 
decibels, of the left ear of 5, 0, -5, 5, and 15, and of the 
right ear of 5, 5, 0, 5, and 10, at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  Due to the date of the separation 
examination (prior to 10/31/67), the conversion of these 
findings to ISO units, those commonly used today, the 
respective readings are converted to 20, 10, 5, 15, and 20 on 
the right, and 20, 15, 10, 15, and 15 on the left, at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  The clinical 
evaluation of his ears was reported as normal.  Therefore, 
there is no evidence of a chronic hearing loss disability 
noted in service.

Nonetheless, the Board recognizes that the veteran is 
currently diagnosed with a hearing loss disability.  
Specifically, a December 1992 audiogram shows as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
5
35
45
LEFT
NA
5
5
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and of 100 percent in the left ear.  
The diagnosis was bilateral mild to moderate sensorineural 
hearing loss in high frequencies.  The examiner noted a past 
medical history of noise exposure during military service.  
Because the veteran's hearing loss was noted to be at 45 
decibels at 4000 Hz (a single reading over 40 decibels), and 
over 26 decibels at 3000 Hz and 4000 Hz on the right and the 
left (a reading of 26 decibels in three frequencies), the 
Board finds that there is evidence of a current hearing loss 
disability.

Notwithstanding a current diagnosis of hearing loss, the 
Board finds that the initial clinical diagnosis of bilateral 
hearing loss disability, occurring some 25 years after 
military duty, is too remote in time to be reasonably 
attributable to service.  Moreover, the medical evidence of 
record does not support the veteran's contention that his 
current bilateral hearing loss disability is causally related 
to his military service.  

First, there is no evidence of continuity of symptomatology 
related to a hearing loss disorder, as evidenced by the 
absence of treatment for many years after service.  Of note, 
multiple medical records dated from the early 1970s through 
the 1990s are completely negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.  In 
September 1992, the veteran filed the current claim.  

In December 1992, he was diagnosed with a hearing loss 
disability.  However, there was no indication of treatment 
for a hearing loss disability prior to 1992, some 25 years 
after service separation.  While the veteran has maintained 
that he was told as early as 1980 that he had a hearing loss 
disability, medical records from that time are apparently not 
available.  Moreover, it does not appear that the veteran 
underwent regular audiology screenings subsequent to 1980.  
This tends to weigh against his assertion that he had a 
hearing loss disability earlier than 1992.  As such, the 
Board places significant probative value on the, at a 
minimum, 25-year gap between discharge from military service 
and the first reported medical history of a hearing loss 
disability, and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1967 
and the diagnosis in 1992.  

Next, as noted above, the veteran need not show that his 
hearing loss was present during service if the evidence 
establishes a medical nexus between his current disability 
and in-service exposure to loud noise.  Of note, while a 
"long history" of bilateral hearing loss was reported in 
the December 1992 VA examination, the Board is not obligated 
to accept medical opinions premised on the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  Similarly, the veteran reported a history 
of noise exposure in an August 1996 VA examination.  At that 
time, the diagnosis was noise-induced hearing loss.  However, 
a reported history of hearing loss is not, in and of itself, 
sufficient evidence to establish a medical nexus.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his symptomatology with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Further, the Board places significant probative value on the 
most recent VA examination, undertaken specifically to 
address whether there was a causal relationship between 
military service and the veteran's hearing loss.  The 
examiner reported that the veteran gave a history of noise 
exposure while on the flight line.  The veteran complained of 
occasional bilateral intermittent tinnitus and progressive 
hearing loss.  A post-service history of significant 
occupational noise exposure was noted with the use of ear 
protection since at least 1980.  After an examination, the 
diagnosis was bilateral high-frequency sensorineural hearing 
loss, beginning at 3000 Hz.  

Moreover, the examiner indicated that he had reviewed the 
claims file and noted that the service separation examination 
was "within normal limits at every frequency tested."  He 
reflected that "since there is nothing on his C-file records 
to substantiate tinnitus, and since there is definitely no 
indication of hearing loss whatsoever while he was on active 
duty, and since his audiometric test was recorded as 
completely normal at every frequency tested at the time of 
discharge from military service, there is nothing to support 
a service connection for tinnitus or for hearing loss."  He 
concluded that it was "extremely unlikely that hearing loss 
occurred while [the veteran] was on active duty secondary to 
noise exposure."  

Based on the evidence above, the Board finds that the medical 
evidence of record does not support the veteran's contention 
that his current bilateral hearing loss disability is 
causally related to his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Notably, the 
Board is inclined to assign higher probative value to the 
most recent VA examination because it was specifically 
undertaken to address the issue on appeal, i.e. whether the 
veteran's current hearing loss disability is related to 
military service.  In addition, the examiner considered the 
veteran's reported past history of noise exposure, noted the 
history of occupational noise exposure with ear protection, 
and had the claims file for review prior to rendering his 
decision.  There is no indication that he inaccurately stated 
the facts as related by the veteran.  Therefore, the Board 
places significant probative value on the medical opinion.

In addition, despite his continued assertion that his 
bilateral hearing loss disability began in service, the 
United States Court of Appeals for Veterans Claims has held 
that "[a]s a layman, appellant is not qualified to proffer 
an opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by [] 
'a witness qualified as an expert'."  Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)).  In this case, the evidence does 
not demonstrate that the veteran has any medical expertise, 
or is otherwise qualified to render a medical opinion.

Thus, the medical evidence presented by the veteran does not 
demonstrate a nexus between current bilateral hearing loss 
disability and military service.  In the absence of such a 
nexus, the medical evidence can not support a finding of 
service 


connection for bilateral hearing loss disability.  38 C.F.R. 
§ 3.385 (2002); Heuer v. Brown, 7 Vet. App. 379, 386-87 
(1995).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss disability.  Further, 
the Board notes that there is no evidence of hearing loss 
within one year of service separation and the veteran is not 
entitled to the one year presumption under the regulations.

The Board has also considered the veteran's sworn testimony 
that he was exposed to noise trauma in service.  At a 
personal hearing, he testified that he was told his in-
service noise exposure could eventually hurt his hearing in 
the long run.  He noted that his hearing had been 
degenerating over the past several years.  He indicated that 
he was sometimes offered hearing protection while in service 
and sometimes was not.  He reflected that he was told to put 
his hands over his ears.  He stated that he was first told he 
had hearing loss in the early 1980s.  He also acknowledged 
occupational noise exposure but stressed that he always wore 
ear protection.  Parenthetically, the Board notes that 
several attempts were made at obtaining medical records from 
the veteran's place of employment but the attempts were 
unsuccessful.  

Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings indicative of a chronic 
hearing loss disability.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
hearing loss pathology, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a hearing loss 
disability.

Thus, in the absence of a chronic hearing loss disability 
shown during military service, the lack of post-service 
treatment, complaints, or diagnoses for many years after 
service separation, and no objective medical evidence of a 
nexus between military service and the veteran's current 
hearing loss disability, his claim for service connection 
must be denied.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By virtue of the information contained in the February 1993 
rating decision, the June 1993 statement of the case, and the 
June 2000, March 2002, and December 2002 supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the RO 
notified him by letter dated in February 2001 of his rights 
under the VCAA and informed him that VA would assist him in 
obtaining medical records, including 


private medical records.  He was told that he needed to 
furnish specific information, such as the names, addresses, 
and dates of treatment in order for VA to obtain the records.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that a full compliment of 
service medical records are associated with the claims file, 
including a service separation examination.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  Moreover, the veteran indicated that he was told by 
his employer as early as 1980 that he had some hearing loss.  
In April 2001, he reflected that his employer could not find 
the records.  In July 2001, VA requested the records directly 
from his employer.  In October 2001, the employer responded 
that they were unable to locate the medical records in 
question.  Therefore, the Board finds that that there is no 
reasonable possibility that the records will be forthcoming 
and no additional development is needed.  Next, the veteran 
asked and was provided with an opportunity to present 
testimony before the RO at a personal hearing in December 
1993.  Further, the claim was the subject of a Board remand 
and the veteran subsequently underwent a VA examination 
expressly for the purpose of addressing the claim on appeal.  

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).




ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

